Citation Nr: 1439992	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  06-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease and degenerative joint disease.  

2.  Entitlement to an increased disability evaluation for the Veteran's cervical neck strain with post-traumatic cervical myositis, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972 and from July 1986 to March 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for recurrent low back strain and denied an increased disability evaluation for the Veteran's cervical neck strain with post-traumatic cervical myositis.  In February 2010, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for recurrent lumbar strain and denied the claim on the merits.  In September 2010, the Board determined that additional relevant service treatment records had been received into the record; reopened the Veteran's claim for recurrent low back strain under the provisions of 38 C.F.R. § 3.156(c); remanded the issue of service connection for a recurrent lumbar spine disorder for readjudication on the merits; and remanded the evaluation of the Veteran's cervical spine for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of the Veteran's entitlement to an increased evaluation for his cervical spine disorder and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



FINDING OF FACT

Lumbar spine degenerative disc disease and degenerative joint disease have been shown to have originated during active service.  


CONCLUSION OF LAW

Lumbar spine degenerative disc disease and degenerative joint disease were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for lumbar spine degenerative disc disease and degenerative joint disease.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for a recurrent lumbar spine disorder is warranted as he sustained a low back injury in a parachute exercise during his first period of active service and then reinjured his back in a 1988 motor vehicle accident during a subsequent period of active service.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's complete service treatment documentation is not of record through no fault of the Veteran.  The available service treatment records reflect that the Veteran was treated for lumbar spine complaints.  A June 1970 in-patient hospitalization record reflects that the Veteran was hospitalized for a period of 74 days.  He was diagnosed with "low back pain, etiology undetermined" incurred in the line of duty.  Clinical documentation dated in May 1988 conveys that the Veteran was involved in a motor vehicle accident and complained of back pain.  An assessment of thoracic spine muscle spasm was advanced.  

At an April 1986 VA examination for compensation purposes, the Veteran complained of low back pain.  He reported that he had injured his back in a 1970 in-service parachute and had reinjured his back "lifting a block" during National Guard summer camp.  The examiner advanced an impression of "recurrent low back strains and probable degenerative changes, suggestion of nerve root irritation."  

An April 1986 written statement from T. Dewey, III, M.D., notes that the Veteran presented a history of having injured his back in a 1970 parachute fall.  Contemporaneous X-ray studies of the lumbar spine were reported to reveal degenerative changes in the lumbar spine. The doctor advanced an impression of a lumbar disc injury with left-sided sciatica.  

An October 2006 physical evaluation from Y. Folse, M.D., states that the Veteran was diagnosed with lumbar disc disorder.  The doctor opined that, "based on his history and the review of his limited records, it does seem highly likely that his injury in the 70s is contributing to his current back problems today."  

A March 2007 VA evaluation conveys that the Veteran "states that over the years he has had difficulty with low back pain since the incident in 1970" and "in my medical opinion, the above-described injury could more likely than not have instigated his chronic problems with low back pain."  

At an April 2008 VA examination for compensation purposes, the Veteran was diagnosed with "mild degeneration lumbar spine."  The examiner opined that "it is much more likely to me that his present low back condition is related to his age and I cannot see how it could be related to lumbar spine (sic) or whatever was wrong with his back in 1970 which was not diagnosed."  
At a June 2009 VA examination for compensation purposes, the Veteran was diagnosed with lumbar spine degenerative disc disease and facet joint degenerative changes.  

At a November 2011 VA spine examination, the Veteran was diagnosed with lumbar spine degenerative disc disease with spinal stenosis.  The examiner opined that "it is less likely that his degenerative changes of the lumbar spine had onset during active service" and "these changes were not felt to be etiologically related to his low back complaints or his inservice 05/1988 motor vehicle accident."  

At a January 2012 VA neurologic examination, the Veteran was diagnosed with "degenerative spine and disc disease.  The examiner opined that "it is unlikely . . . his lumbar spine and disc disease is related to service."  

An April 2012 written statement from Dr. Folse concludes that "his current conditions are the result of post traumatic arthritis caused from his initial injury years ago."  

The Veteran advances that he initially sustained a lumbar spine injury during his initial period of active service and subsequently reinjured his lumbar spine in a May 1988 in-service motor vehicle accident.  The service clinical documentation of record supports the Veteran's contentions.  The multiple VA and private orthopedic and neurological opinions are in conflict as the etiology of the Veteran's lumbar spine degenerative disc disease and degenerative joint disease and their relationship to active service.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's lumbar spine degenerative disc disease and degenerative joint disease are etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for lumbar spine degenerative disc disease and degenerative joint disease. 



ORDER

Service connection for lumbar spine degenerative disc disease and degenerative joint disease is granted.  


REMAND

In a January 2014 supplemental statement of the case (SSOC) issued to the Veteran, the RO states that the Veteran failed to report for a scheduled VA spinal examination encompassing his cervical spine disability.  In a March 2014 written statement, the Veteran indicated that he had never received the relevant examination notice.  In his May 2014 Informal Hearing Presentation, the accredited representative requested that the Veteran's appeal be remanded to the AOJ so that the Veteran could be afforded an appropriated VA spine evaluation to determine the extent of the Veteran's current cervical disabilities.  Given these facts, the Board concludes that action should be undertaken to reschedule the Veteran for the requested VA spine evaluation.  

Clinical documentation dated after August 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of the June 2009 VA examination states the Veteran's illnesses rendered him "100% unable to work."  The Court has directed that when entitlement to a TDIU is reasonably raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The issue of the Veteran's entitlement to a TDIU has not been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected cervical spine disability after August 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2013.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service-connected cervical spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's cervical spine disability upon his vocational pursuits.   

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
4.  Then readjudicate the issues of the Veteran's entitlement to both an increased evaluation for his cervical spine disability and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


